Case 2:18-cv-10511-KSH-JAD Document 25 Filed 08/13/19 Page 1 of 3 PageID: 52
                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

CRAIG CARPENITO                                               970 Broad Street, Suite 700        main: (973) 645-2700
UNITED STATES ATTORNEY                                        Newark, NJ 07102                   direct: (973) 297-2067
                                                              susan.millenky@usdoj.gov           fax: (973) 297-2010
Susan Millenky
Assistant United States Attorney



                                                                                  August 13, 2019
By ECF
The Honorable Joseph A. Dickson
United States Magistrate Judge
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

          Re:       United States v. Borough of Woodcliff Lake et al.,
                    Civil Action No. 2:18-cv-10511 (JLL) (JAD)

                    Valley Chabad Inc. v. Borough of Woodcliff Lake et al.,
                    Civil Action No. 2:16-cv-8087 (JLL) (JAD)

Dear Judge Dickson:

      As discussed during the July 30, 2019 conference with the Court, we write on
behalf of all parties to propose discovery deadlines in this consolidated matter. The
parties have conferred and propose the following deadlines, applicable to both actions
unless specified below. All parties consent to the following proposed deadlines:

     1. Defendants’ corrected production of ESI: August 14, 2019

     2. Responses to outstanding written discovery requests in private action: To be
        determined based on the Court's decision in the pending motion to compel.

     3. Defendants’ production (all ESI and non-ESI) complete: August 31, 2019

     4. Production of corrected privilege log: September 30, 2019

     5. All fact discovery completed: January 17, 2020

     6. Affirmative expert reports due: March 31, 2020

     7. Responding expert reports due: May 29, 2020
Case 2:18-cv-10511-KSH-JAD Document 25 Filed 08/13/19 Page 2 of 3 PageID: 53




      8. All expert discovery completed: June 30, 2020

      As in prior submissions, the parties further propose that each side be limited
to twenty (20) fact witness depositions.

         We thank the Court for considering these proposed deadlines.


                                               Respectfully submitted,


                                               CRAIG CARPENITO
                                               United States Attorney

                                        By:    /s/ Susan Millenky_________
                                               SUSAN MILLENKY
                                               Assistant United States Attorney


cc:      Henry E. Klingeman, Esq. (By ECF)
         Helen A. Nau, Esq. (By ECF)
         Sieglinde K. Rath, Esq. (By ECF)
         Brent Robert Pohlman (By ECF)
         Eric L. Harrison (By ECF)




                                           2
Case 2:18-cv-10511-KSH-JAD Document 25 Filed 08/13/19 Page 3 of 3 PageID: 54



                          CERTIFICATE OF SERVICE

      I, Susan Millenky, Assistant United States Attorney for the District of New

Jersey, hereby certify that on August 13, 2019, the foregoing letter was served on

counsel for all parties by ECF.


Dated:       Newark, New Jersey
             August 13, 2019


                                              /s/ Susan Millenky
                                              SUSAN MILLENKY
                                              Assistant United States Attorney




                                          3
